PER CURIAM:
In these consolidated cases, Frankie Jae LordMaster seeks to appeal the district court’s orders dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaints for failure to comply with the court’s orders and denying his motions for reconsideration. See Fed.R.Civ.P. 59(e). We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. LordMaster v. Augusta Corr. Ctr. Personnel, Nos. 7:14-cv-00014-MFU-RSB; 7:14-cv-00021-MFU-RSB (W.D.Va. filed Feb. 7, 2014 & entered Feb. 10, 2014; Apr. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.